ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s submitted Replacement Drawings and Amendments to the Specification have overcome the drawing objections previously set forth in the Non-Final Office Action mailed August 16, 2022. Accordingly, the objection is withdrawn.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given by Applicant's Representative Mark A. Wilson on September 6, 2020.
The application has been amended as follows:

1. (previously presented) A device comprising: 
a main lens, configured to receive an image from the field of view of the main lens; 
a multi-aperture optical component having optical elements optically coupled to the main lens and configured to create a multi-aperture image set that includes a plurality of subaperture images, wherein at least one point in the field of view is captured by at least two of the subaperture images; 
an array of sensing elements, the array of sensing elements being optically coupled to the multi-aperture optical component and configured to generate signals that correspond to the at least two subaperture images; 
a read-out integrated circuit (ROIC) communicatively coupled to the array of sensing elements and configured to receive the signals, which correspond to the at least two subaperture images, from the array of sensing elements, to convert the signals to digital data, and to output the digital data; and 
an image processing system, responsive to the digital data that is output from the ROIC, which is configured to generate disparity values that correspond to at least one point in common between the at least two subaperture images, 
wherein the multi-aperture optical component includes optical elements of dissimilar focal lengths configured to create at least two subaperture images in the multi- aperture image set that are formed by the optical elements of dissimilar focal lengths, and wherein the image processing system includes a convolutional neural network (CNN) module that is trained using a predicted disparity error that corresponds to an error between disparity maps generated from the at least two subaperture images, 
wherein the at least two subaperture images include a first subaperture image generated at a first magnification and a second subaperture image generated at a second magnification that is less than the first magnification, and wherein a disparity map predicted from the first subaperture image is used as a reference disparity map to generate the predicted disparity error.

2. (original) The device of claim 1, wherein the multi-aperture optical component includes a two-dimensional microlens array configured to create at least two subaperture images in the multi-aperture image set that are formed by the two-dimensional microlens array, and wherein the image processing system includes a convolutional neural network (CNN) module that is configured to both compute disparity between the two subaperture images and predict disparity of at least one of the two subaperture images.

3. (canceled)

4. (canceled)

5. (previously presented) The device of claim 1, wherein the at least two subaperture images include a first subaperture image generated at a first magnification and a second subaperture image generated at a second magnification that is less than the first magnification, and wherein a disparity map predicted from the second subaperture image is used as a reference disparity map to generate the predicted disparity error.

6. (previously presented) A computer-implemented method comprising: 
storing data defining a model to predict disparity data from a multi-aperture image set that includes a first subaperture image and a second subaperture image; 
generating a first predicted disparity map from the first subaperture image using the model; 
generating a second predicted disparity map from the second subaperture image using the model; 
generating a disparity error from at least one of the first predicted disparity map and the second predicted disparity map; and 
training the model using the disparity error; 
wherein the first and second subaperture images are formed by dissimilar focal lengths, which result in dissimilar magnification, and wherein the second subaperture image was captured at a lower magnification than the first subaperture image, and wherein the method involves using a predicted disparity error to train the model to predict disparity maps from subaperture images captured at the lower magnification.

7. (original) The computer-implemented method of claim 6, wherein the first and second subaperture images are captured using a two-dimensional microlens array, and wherein the method involves using a convolutional neural network (CNN) module that is configured to both compute disparity between the two subaperture images and predict disparity of at least one of the two subaperture images.

8. (canceled)

9. (canceled) 

10. (previously presented) A device comprising: 
a main lens, configured to receive an image from the field of view of the main lens; 
a multi-aperture optical component having optical elements of dissimilar focal lengths, optically coupled to the main lens and configured to create a multi-aperture image set that includes a plurality of subaperture images, wherein at least one point in the field of view is captured by at least two of the subaperture images and the at least two subaperture images are formed by optical elements having dissimilar focal lengths; 
an array of sensing elements, the array of sensing elements being optically coupled to the multi-aperture optical component and configured to generate signals that correspond to the at least two subaperture images; 
a read-out integrated circuit (ROIC) communicatively coupled to the array of sensing elements and configured to receive the signals, which correspond to the at least two subaperture images, from the array of sensing elements, to convert the signals to digital data, and to output the digital data; and 
an image processing system, responsive to the digital data that is output from the ROIC, which is configured to generate disparity values that correspond to at least one point in common between the at least two subaperture images, 
wherein the image processing system includes a convolutional neural network (CNN) module that is trained using a predicted disparity error that corresponds to an error between disparity maps generated from the at least two subaperture images; 
wherein the at least two subaperture images include a first subaperture image generated at a first magnification and a second subaperture image generated at a second magnification that is less than the first magnification, and wherein a disparity map predicted from the first subaperture image is used as a reference disparity map to generate the predicted disparity error.

11. (canceled)

12. (canceled)

13. (previously presented) The device of claim 10, wherein the at least two subaperture images include a first subaperture image generated at a first magnification and a second subaperture image generated at a second magnification that is less than the first magnification, and wherein a disparity map predicted from the second subaperture image is used as a reference disparity map to generate the predicted disparity error.

14. (previously presented) The device of claim 10, wherein the image processing system includes a disparity-to-range module configured to generate an integrated range map from a high-resolution predicted disparity map predicted from the first subaperture image and from a low-resolution predicted disparity map predicted from the second subaperture image.

15. (previously presented) A computer-implemented method comprising: 
storing data defining a model to predict disparity data from a multi-aperture image set that includes a first subaperture image and a second subaperture image, wherein the first and second subaperture images are formed by dissimilar focal lengths, which result in dissimilar magnification; 
generating a first predicted disparity map from the first subaperture image using the model; 
generating a second predicted disparity map from the second subaperture image using the model; 
generating a predicted disparity error that corresponds to a difference in predicted disparity between common points between the first predicted disparity map and the second predicted disparity map; and 
training the model using the predicted disparity error; 
wherein the second subaperture image was captured at a lower magnification than the first subaperture image, and wherein the method involves using the first predicted disparity map as a reference to generate the predicted disparity error, and using the predicted disparity error to train the model to predict disparity maps from subaperture images captured at the lower magnification.

16. (original) The computer-implemented method of claim 15, wherein the second subaperture image was captured at a lower magnification than the first subaperture image, and wherein the method involves using the predicted disparity error to train the model to predict disparity maps from subaperture images captured at the lower magnification.

17. (original) The computer-implemented method of claim 15, wherein the second subaperture image was captured at a lower magnification than the first subaperture image, and wherein the method involves using the predicted disparity error to train the model to predict disparity maps from subaperture images captured at the higher magnification.

18. (canceled)

19. (original) The computer-implemented method of claim 15, wherein the second subaperture image was captured at a lower magnification than the first subaperture image, and wherein the method involves using the second predicted disparity map as a reference to generate the predicted disparity error, and using the predicted disparity error to train the model to predict disparity maps from subaperture images captured at the higher magnification.

20. (original) The computer-implemented method of claim 15, wherein the model is trained based on a cost function that enforces consistency between the first predicted disparity map and the second predicted disparity map.

21. (original) The computer-implemented method of claim 20, wherein the cost function includes a disparity consistency component to enforce consistency between the predicted disparity values of the at least one subaperture image at one magnification and a second subaperture image at a second magnification.

22. (original) The computer-implemented method of claim 15, wherein the first predicted disparity map and the second predicted disparity map are generated by a CNN module.

23. (previously presented) The computer-implemented method of claim 22, wherein predicted disparity values were computed by the CNN module for the first subaperture image formed by a first lens of a first and shorter focal length by training the CNN module using predicted disparity values of the second subaperture image formed by a second lens of a second and longer focal length, wherein the predicted disparity values resulting from the second subaperture image are used as a reference for the CNN module.

24. (previously presented) A method for operating an image processing system, the method comprising: 
receiving a multi-aperture image set that includes a first subaperture image and a second subaperture image, wherein the first and second subaperture images were captured from a camera using dissimilar focal lengths, which result in dissimilar magnification, and wherein the second subaperture image was captured at a lower magnification than the first subaperture image; 
predicting a first disparity map from the first subaperture image using a neural network; 
predicting a second predicted disparity map from the second subaperture image using the neural network; 
generating a predicted disparity error that corresponds to a difference in predicted disparity between common points between the first predicted disparity map and the second predicted disparity map; and 
training the neural network using the predicted disparity error; 
wherein the method involves using the first predicted disparity map as a reference to generate the predicted disparity error, and using the predicted disparity error to train a portion of the neural network that predicts disparity maps from subaperture images captured at the lower magnification.

25. (original) The computer-implemented method of claim 24, wherein the method involves using the predicted disparity error to train a portion of the neural network that predicts disparity maps from subaperture images captured at the lower magnification.

26. (original) The computer-implemented method of claim 24, wherein the method involves using the predicted disparity error to train a portion of the neural network that predicts disparity maps from subaperture images captured at the higher magnification.

27. (canceled)

28. (original) The computer-implemented method of claim 24, wherein the method involves using the second predicted disparity map as a reference to generate the predicted disparity error, and using the predicted disparity error to train a portion of the neural network that predicts disparity maps from subaperture images captured at the higher magnification.

29. (previously presented) An image processing system comprising: 
at least one processor and memory configured to: receive a multi-aperture image set that includes a first subaperture image and a second subaperture image, wherein the first and second subaperture images were captured from a camera using dissimilar focal lengths, which result in dissimilar magnification, and wherein the second subaperture image was captured at a lower magnification than the first subaperture image; 
predict a first disparity map from the first subaperture image using a neural network; 
predict a second predicted disparity map from the second subaperture image using the neural network; 
generate a predicted disparity error that corresponds to a difference in predicted disparity between common points between the first predicted disparity map and the second predicted disparity map; and 
train the neural network using the predicted disparity error; 
wherein the first predicted disparity map is used as a reference to generate the predicted disparity error, and the predicted disparity error is used to train a portion of the neural network that predicts disparity maps from subaperture images captured at the lower magnification.

30. (original) The image processing system of claim 29, wherein the predicted disparity error is used to train a portion of the neural network that predicts disparity maps from subaperture images captured at the lower magnification.

31. (original) The image processing system of claim 29, wherein the predicted disparity error is used to train a portion of the neural network that predicts disparity maps from subaperture images captured at the higher magnification.

32. (canceled)

33. (original) The image processing system of claim 29, wherein the second predicted disparity map is used as a reference to generate the predicted disparity error, and the predicted disparity error is used to train a portion of the neural network that predicts disparity maps from subaperture images captured at the higher magnification.

34. (Original) A device comprising: 
a main lens, configured to receive an image from the field of view of the main lens; 
a multi-aperture optical component having optical elements optically coupled to the main lens and configured to create a multi-aperture image set that includes a plurality of subaperture images, wherein at least one point in the field of view is captured by at least two of the subaperture images; 
an array of sensing elements, the array of sensing elements being optically coupled to the multi-aperture optical component and configured to generate signals that correspond to the at least two subaperture images; 
a read-out integrated circuit (ROIC) communicatively coupled to the array of sensing elements and configured to receive the signals, which correspond to the at least two subaperture images, from the array of sensing elements, to convert the signals to digital data, and to output the digital data; and 
an image processing system, responsive to the digital data that is output from the ROIC, which is configured to generate disparity values that correspond to at least one point in common between the at least two subaperture images; 
wherein the multi-aperture optical component includes optical elements of dissimilar focal lengths configured to create at least two subaperture images in the multi-aperture image set that are formed by the optical elements of dissimilar focal lengths, and wherein the image processing system includes a convolutional neural network (CNN) module that is trained using a predicted disparity error that corresponds to an error between disparity maps generated from the at least two subaperture images; 
wherein the at least two subaperture images include a first subaperture image generated at a first magnification and a second subaperture image generated at a second magnification that is less than the first magnification, and wherein a disparity map predicted from the second subaperture image is used as a reference disparity map to generate the predicted disparity error.

35. (original) A computer-implemented method comprising: 
storing data defining a model to predict disparity data from a multi-aperture image set that includes a first subaperture image and a second subaperture image; 
generating a first predicted disparity map from the first subaperture image using the model; 
generating a second predicted disparity map from the second subaperture image using the model; 
generating a disparity error from at least one of the first predicted disparity map and the second predicted disparity map; and 
training the model using the disparity error; 
wherein the first and second subaperture images are formed by dissimilar focal lengths, which result in dissimilar magnification, and wherein the second subaperture image was captured at a lower magnification than the first subaperture image, and wherein the method involves using a predicted disparity error to train the model to predict disparity maps from subaperture images captured at the higher magnification.

36. (currently amended) A device comprising: 
a main lens, configured to receive an image from the field of view of the main lens; 
a multi-aperture optical component having optical elements of dissimilar focal lengths, optically coupled to the main lens and configured to create a multi-aperture image set that includes a plurality of subaperture images, wherein at least one point in the field of view is captured by at least two of the subaperture images and the at least two subaperture images are formed by optical elements having dissimilar focal lengths; 
an array of sensing elements, the array of sensing elements being optically coupled to the multi-aperture optical component and configured to generate signals that correspond to the at least two subaperture images; 
a read-out integrated circuit (ROIC) communicatively coupled to the array of sensing elements and configured to receive the signals, which correspond to the at least two subaperture images, from the array of sensing elements, to convert the signals to digital data, and to output the digital data; and 
an image processing system, responsive to the digital data that is output from the ROIC, which is configured to generate disparity values that correspond to at least one point in common between the at least two subaperture images; 
wherein the image processing system includes a convolutional neural network (CNN) module that is trained using a predicted disparity error that corresponds to an error between disparity maps generated from the at least two subaperture images;
wherein the at least two subaperture images include a first subaperture image generated at a first magnification and a second subaperture image generated at a second magnification that is less than the first magnification, and wherein a disparity map predicted from the second subaperture image is used as a reference disparity map to generate the predicted disparity error.

37. (original) A computer-implemented method comprising: 
storing data defining a model to predict disparity data from a multi-aperture image set that includes a first subaperture image and a second subaperture image, wherein the first and second subaperture images are formed by dissimilar focal lengths, which result in dissimilar magnification; 
generating a first predicted disparity map from the first subaperture image using the model; 
generating a second predicted disparity map from the second subaperture image using the model; 
generating a predicted disparity error that corresponds to a difference in predicted disparity between common points between the first predicted disparity map and the second predicted disparity map; and 
training the model using the predicted disparity error; 
wherein the second subaperture image was captured at a lower magnification than the first subaperture image, and wherein the method involves using the second predicted disparity map as a reference to generate the predicted disparity error, and using the predicted disparity error to train the model to predict disparity maps from subaperture images captured at the higher magnification.

38. (original) A computer-implemented method comprising: 
storing data defining a model to predict disparity data from a multi-aperture image set that includes a first subaperture image and a second subaperture image, wherein the first and second subaperture images are formed by dissimilar focal lengths, which result in dissimilar magnification; 
generating a first predicted disparity map from the first subaperture image using the model; 
generating a second predicted disparity map from the second subaperture image using the model; 
generating a predicted disparity error that corresponds to a difference in predicted disparity between common points between the first predicted disparity map and the second predicted disparity map; and 
training the model using the predicted disparity error; 
wherein the first predicted disparity map and the second predicted disparity map are generated by a CNN module; wherein predicted disparity values were computed by the CNN module for the first subaperture image formed by a first lens of a first and shorter focal length by training the CNN module using predicted disparity values of the second subaperture image formed by a second lens of a second and longer focal length, wherein the predicted disparity values resulting from the second subaperture image are used as a reference for the CNN module.

39. (original) A method for operating an image processing system, the method comprising: 
receiving a multi-aperture image set that includes a first subaperture image and a second subaperture image, wherein the first and second subaperture images were captured from a camera using dissimilar focal lengths, which result in dissimilar magnification, and wherein the second subaperture image was captured at a lower magnification than the first subaperture image; 
predicting a first disparity map from the first subaperture image using a neural network; 
predicting a second predicted disparity map from the second subaperture image using the neural network;
generating a predicted disparity error that corresponds to a difference in predicted disparity between common points between the first predicted disparity map and the second predicted disparity map; and 
training the neural network using the predicted disparity error; 
wherein the method involves using the second predicted disparity map as a reference to generate the predicted disparity error, and using the predicted disparity error to train a portion of the neural network that predicts disparity maps from subaperture images captured at the higher magnification.

40. (original) An image processing system comprising: 
at least one processor and memory configured to: 
receive a multi-aperture image set that includes a first subaperture image and a second subaperture image, wherein the first and second subaperture images were captured from a camera using dissimilar focal lengths, which result in dissimilar magnification, and wherein the second subaperture image was captured at a lower magnification than the first subaperture image; 
predict a first disparity map from the first subaperture image using a neural network; 
predict a second predicted disparity map from the second subaperture image using the neural network; 
generate a predicted disparity error that corresponds to a difference in predicted disparity between common points between the first predicted disparity map and the second predicted disparity map; and 
train the neural network using the predicted disparity error; 
wherein the second predicted disparity map is used as a reference to generate the predicted disparity error, and the predicted disparity error is used to train a portion of the neural network that predicts disparity maps from subaperture images captured at the higher magnification.

Reasons for Allowance
Claims 1, 2, 5 - 7, 10, 13 - 17, 19 - 26, 28 - 31, 33 - 40 are allowed in light of the Examiner’s Amendment and the Applicant's response filed on August 29, 2022. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate subject matter, which was indicated as including allowable subject matter in the Non-Final Office Action mailed on August 16, 2022. 
The closest prior art CHO et al. (US 2020/0090306 A1), PETILLI (US 2019/0295264 A1)  and ONO (US 2015/0156478 A1) do not disclose the claimed elements that define the disparity maps predicted from the sub-aperture images used as reference disparity maps to generate the predicted disparity errors. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While an imaging apparatus a multi-aperture optical component having optical elements optically coupled to the main lens and configured to create a multi-aperture image set that includes a plurality of sub-aperture images was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425